Citation Nr: 0636826	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-38 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred at Heart of Florida Regional Medical Center on 
September 17, 2002.



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from June 1980 to 
June 1986.  He died in December 2003.  The claimant is his 
sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans' Affairs Medical Center (VAMC) in 
Tampa, Florida, that the veteran was not entitled to 
reimbursement for unauthorized medical expenses incurred on 
September 21, 2002, at Heart of Florida Regional Medical 
Center.  


FINDINGS OF FACT

1.  In June 2003, the veteran filed a notice of disagreement 
to a June 2003 VAMC decision that determined that he was not 
entitled to reimbursement for unauthorized medical expenses 
incurred on September 21, 2002, at Heart of Florida Regional 
Medical Center.

2.  The veteran died in December 2003.

3.  After receiving a Statement of the Case addressing the 
issue of entitlement to reimbursement for unauthorized 
medical expenses incurred on September 21, 2002, at Heart of 
Florida Regional Medical Center, the claimant filed a 
substantive appeal in November 2005 wherein she indicated 
that she wished to continue the appeal of her brother (the 
veteran).




CONCLUSION OF LAW

Because of the death of the veteran, the claimant is not a 
proper party to the appeal and the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the VAMC issued a decision that determined that 
the veteran was not entitled to reimbursement for 
unauthorized medical expenses incurred on September 21, 2002, 
at Heart of Florida Regional Medical Center.  The veteran 
filed a notice of disagreement in June 2003.  In January 
2004, VA was advised that the veteran had unfortunately died.  
A certificate of death shows that he died in December 2003.  
Records received from the Ninth Circuit Court of Florida show 
that the claimant was appointed to be the administrator of 
the veteran's estate.  In this regard, the claimant has 
expressed her desire to continue the veteran's (her 
brother's) appeal.  A Statement of the Case was mailed to the 
claimant in September 2004 that addressed the issue of 
entitlement to reimbursement for unauthorized medical 
expenses incurred on September 21, 2002, at Heart of Florida 
Regional Medical Center.  The claimant filed a substantive 
appeal in November 2005.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The claimant 
quite simply has no standing to "continue" the appeal of 
her brother (the veteran).  Indeed, records contained within 
the claims file acknowledge this legal barrier and indicate 
that the appeal should have been dismissed.  In other words, 
this appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal on the issue of entitlement to payment of 
unauthorized medical expenses incurred at Heart of Florida 
Regional Medical Center on September 17, 2002, is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


